DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claim 14 recites “a polarizer requiring display technology and a single polarizer is arranged between the active areas of the contrast enhancer display and the transmissive display” where the “polarizer” needs to be shown with proper labeling for the understanding of the invention.
Claim Objections
Claims 12-17, 19-20 are objected to because of the following informalities: 
As of claims 2-17, replace “The display” with “The headup display” in line 1;
As of claims 19-20, replace “A method” with “The method” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the contrast enhancer display and the transmissive display are based on a polarizer requiring display technology and a single polarizer is arranged between the active areas of the contrast enhancer display and the transmissive display” is vague. What does it mean by the contrast enhancer display and the transmissive display are based on a polarizer requiring display technology? And what benefit is obtained by using a single polarizer arranged between the active areas of the contrast enhancer display? The Applicant is required to clarify.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 15 are rejected under 35 U.S.C. 103 as being un-patentable over PASCA (US 2015/0102980 A1) in view of Adachi et al. (US 2008/0297908 A1; Adachi).
As of claim 11, PASCA teaches a headup display 1 [fig 1] comprising: a light source 4 [fig 3]; a diffuser 45 [fig 3] [0033]; a transmissive display 20 [fig 5] (image-generating surface) [0035]; a mirror element 3 [fig 5] [0030]; a transmissive screen 100 (windowpane) [fig 1] [0028]. 
PASCA teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

Adachi teaches a contrast enhancing sheet 100 [fig 2] having a contrast enhancer display [fig 2] (contrast enhancer display of fig 2 comprises 100 and 200 together) arranged adjacent to the transmissive display PDP 200 (plasma display panel) [fig 2] [0024].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a contrast enhancer display arranged adjacent to the transmissive display as taught by Adachi to the headup display as disclosed by PASCA in order to provide an optical sheet having a convenient structure capable of restraining the moire (Adachi; [0009]).
As of claim 12, PASCA teaches the invention as cited above except for the diffuser is arranged between contrast enhancer display and the transmissive display.
Adachi teaches the diffuser 1a (concave lens) [fig 2] [0037] is arranged between contrast enhancer display 100 [fig 2] and the transmissive display PDP 200 [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the diffuser is arranged between contrast enhancer display and the transmissive display as taught by Adachi to the headup display as disclosed by PASCA in order to reduce the moire at low costs (Adachi; [0046]).
As of claim 15, PASCA teaches the contrast enhancer display [fig 2] is arranged downstream of the transmissive display 200 [fig 2]. 

Claim 13 is rejected under 35 U.S.C. 103 as being un-patentable over PASCA (US 2015/0102980 A1) in view of Adachi et al. (US 2008/0297908 A1; Adachi) and further in view of YOO et al. (US 2017/0032744 A1; YOO).
PASCA in view of Adachi teaches the invention as cited above except for the contrast enhancer display and the transmissive display are bonded to each other. 
YOO teaches a stack structure of a display panel, a light valve panel, and a backlight unit [fig 2] having the contrast enhancer display PNL2 [fig 2] (second panel driving circuit adjusts an amount of light transmitted by the light valve panel PNL2 in synchronization with an input image and improves a contrast ratio of an image reproduced on the display panel PNL1) [0052] and the transmissive display PNL1 [fig 2] are bonded to each other [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the contrast enhancer display and the transmissive display are bonded to each other as taught by YOO to the headup display as disclosed by PASCA in view of Adachi in order to improve a contrast ratio by controlling an amount of light incident on a display panel based on a luminance distribution of an input image and a liquid crystal display using the light valve panel (YOO; [0008]).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection and 112(b) rejections are successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art PASCA (US 2015/0102980 A1) 
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 16, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display system 10 with an image-generating display device 2 and an optical system 3. During operation of the head-up display 10, the display device 2 generates an image that is directed, via the optical system 3, onto a windowpane 100, for example a windowpane of a cockpit in the aircraft or a windshield of a passenger car or of a motorbike. The displayed image is deflected at the windowpane toward a viewer 9, with the result that 
As of claim 17, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display system 10 with an image-generating display device 2 and an optical system 3. During operation of the head-up display 10, the display device 2 generates an image that is directed, via the optical system 3, onto a windowpane 100, for example a windowpane of a cockpit in the aircraft or a windshield of a passenger car or of a motorbike. The displayed image is deflected at the windowpane toward a viewer 9, with the result that the viewer sees the surroundings through the windowpane and at the same time sees the image displayed by the display device. The image to be displayed is illustrated in the figures by the character sequence "IMAGE". PASCA does not anticipate or render obvious, alone or in combination, the contrast enhancer display is arranged of contrast enhancer display pixels and the transmissive display is arranged of transmissive display pixels, wherein a single transmissive display pixel corresponds to several contrast enhancer display pixels.
As of claim 18, the closest prior art PASCA (US 2015/0102980 A1) teaches a head-up display 1 in schematic form. The head-up display has a head-up display 
Claims 19-20 are allowed as being dependent on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kuksenkov et al. (US 20180321477 A1) teaches a light-emitting unit that includes a light source and a Fresnel optical system operably arranged relative thereto. The Fresnel optical system includes spaced apart upper and lower surfaces each including micro-prisms. The lower surface is closest to the light source and receives divergent light therefrom. The lower surface directs the divergent light to the upper 
- Prior Art Kazmierski et al. (US 9013790 B1) teaches a projection screen which includes a transparent substrate having a front side and a backside, a dark film disposed across the front side of the transparent substrate, an array of holes disposed through the dark film, a diffusing layer disposed between the transparent substrate and the dark film, and an array of lenses disposed across the backside of the transparent substrate. The array of lenses are aligned to focus display light incident through the array of lenses towards the array of holes and the diffusing layer diffuses the display light for emission out the array of holes as diffuse display light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882